IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                               FILED
                                                                October 19, 2009
                                       No. 06-20321
                                                              Charles R. Fulbruge III
                                                                      Clerk
UNITED STATES OF AMERICA,

              Plaintiff - Appellee
v.

SCOTT YEAGER,

                 Defendant - Appellant
-----------------------------------------------
                                          Consolidated with
                                          Case No. 06-20593

UNITED STATES OF AMERICA,

              Plaintiff - Appellee
v.

REX SHELBY,

                 Defendant - Appellant
-----------------------------------------------
                                          Consolidated with
                                          Case No. 06-20691

UNITED STATES OF AMERICA,

              Plaintiff-Appellee
v.

JOSEPH HIRKO,

              Defendant-Appellant
                                   No. 06-20321




                 Appeals from the United States District Court
                      for the Southern District of Texas
                          USDC No. 4:03-CR-00093-6




                ON REMAND FROM THE SUPREME COURT
                      OF THE UNITED STATES


Before HIGGINBOTHAM, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      On June 18, 2009, the Supreme Court of the United States vacated the
Fifth Circuit’s judgment in United States v. Yeager, 521 F.3d 367 (5th Cir. 2008)
(Yeager II) and remanded the case for further proceedings consistent with its
opinion. Yeager v. United States, 129 S. Ct. 2360 (2009) (Yeager III). In light of
the Supreme Court’s decision, the Government has filed a motion requesting
that supplemental briefing be allowed on the issue of collateral estoppel. The
Government argues that a hearing is necessary to reconsider other possible
grounds for the jury’s acquittals. Its motion states that “any further prosecution
of Yeager on the mistried counts will be barred by the Double Jeopardy Clause
if this Court does not revisit its factual analysis at this stage.” However, it urges
us to reexamine the record notwithstanding that we have previously made an
examination of the entire record and conducted the required analysis under Ashe
v. Swenson, 397 U.S. 436 (1970).
      The Supreme Court in Yeager III held that the apparent inconsistency
between a jury’s acquittals on some counts and inability to return a verdict on

      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.

                                         2
                                   No. 06-20321

other counts does not prevent the preclusive force of the acquittals under the
Double Jeopardy Clause. The Court overruled the holding in United States v.
Larkin, 605 F.2d 1360 (5th Cir. 1979) that required our circuit to consider hung
counts in a collateral estoppel analysis. In examining Yeager’s situation, the
Supreme Court applied the reasoning under Ashe, which prevents the
relitigating of any issue decided by a jury’s acquittal in a prior trial, to conclude
that the inconsistency between the acquittals and hung counts has no bearing
on a court’s collateral estoppel analysis.
      In Yeager II, the panel first made a de novo factual determination of the
entire record as required by Ashe and found that in acquitting Yeager, the jury
must have made a finding that Yeager did not have any insider information at
the conference, and thus, did not have insider information when he later
conducted his trades.      Accordingly, the panel concluded that this factual
determination would normally preclude retrial for insider trading. But under
Larkin, the panel went on to consider the hung counts and determined that it
was impossible “to decide with any certainty what the jury necessarily
determined,” thereby preventing application of collateral estoppel. Yeager II,
521 F.3d at 378. Today, freed from the chains of Larkin it is clear under our
initial Ashe analysis the jury made a finding in acquitting Yeager that precludes
prosecution on insider trading and money laundering. We are satisfied that the
panel conducted a proper review of Yeager’s claim and the required collateral
estoppel analysis under Ashe and will not do so again. We decline the invitation
to revisit our settled findings.
      The motion of the Appellee to allow supplemental briefing is DENIED, and
the case is REMANDED to the district court with instructions to enter
judgments of acquittal as to all counts of the indictment.
      REMANDED.




                                         3